DISMISS; and Opinion Filed May 13, 2013.




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-12-01436-CV

                 HYACINTH ANYANYA, INDIVIDUALLY AND D/B/A
                ALL SAINTS HOMECARE MEDICAL SUPPLY, Appellant
                                    V.
                  SHOPRIDER MOBILITY PRODUCTS, INC., Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-05000-C

                               MEMORANDUM OPINION
                         Before Justices FitzGerald, Murphy, and Lewis
                                  Opinion by Justice Murphy
       Before the Court is appellee’s May 3, 2013 motion to dismiss the appeal. Appellee
contends the appeal should be dismissed because appellant has failed to file her brief.
       By postcard notice dated March 5, 2013, the Court informed appellant that her brief was
past due and instructed her to file her brief along with an extension motion within ten days. The
Court cautioned appellant that failure to file her brief with an extension motion within the time
specified would result in dismissal of the appeal.
       As of today’s date, appellant has not filed her brief. Accordingly, we grant appellee’s
motion and dismiss the appeal. See TEX. R. APP. P. 38.8(a)(1) & 42.3(b).



                                                     /Mary Murphy/
                                                     MARY MURPHY
                                                     JUSTICE

121436F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

HYACINTH ANYANYA,                                    On Appeal from the County Court at Law
INDIVIDUALLY AND D/B/A                               No. 3, Dallas County, Texas.
ALL SAINTS HOMECARE                                  Trial Court Cause No. CC-11-05000-C.
MEDICAL SUPPLY, Appellant                            Opinion delivered by Justice Murphy.
                                                     Justices FitzGerald and Lewis, participating.
No. 05-12-01436-CV        V.

SHOPRIDER MOBILITY
PRODUCTS, INC., Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, SHOPRIDER MOBILITY PRODUCTS, INC., recover its
costs of this appeal from appellant, HYACINTH ANYANYA, INDIVIDUALLY AND D/B/A
ALL SAINTS HOMECARE MEDICAL SUPPLY.


Judgment entered this 13th day of May, 2013.




                                                     /Mary Murphy/
                                                     MARY MURPHY
                                                     JUSTICE




                                               –2–